DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 19 objected to because of the following informalities:  

“via a second protocol unequal to the first protocol. wherein(i) the data to be communicated” of lines 12-13 of claim 19 should read “via a second protocol unequal to the first protocol; wherein(i) the data to be communicated”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2006/0074927) in view of Sipes, Jr (US 2017/0117971).

Regarding claim 1, Sullivan teaches a system comprising: a first base printed circuit board (PCB) (Fig. 3, 18A’ of Data Mover 4); a first shield PCB (Fig. 3, 22A’ of Data Mover 4 & Fig. 4, 22’, Management Module), the first shield PCB including first and second RJ45 connectors (Fig. 4 Embodiment of Fig. 3, 74a-c, RJ45); a second base PCB (Fig. 3, 18A’ of Data Mover 2); a second shield PCB, the second shield PCB including first and second RJ45 connectors (Paragraph 0031, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c (generally, port 74), with a microcontroller 78, and with the data movers 18A', 18B' (generally, data movers 18').  In one embodiment, the connection ports 74 are RJ-45 connectors); an Ethernet cable (Paragraph 0032, Ethernet switch 70 provides connections for the management microcontroller 78 to the processor blades 18 (over signal lines 40)) that Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10'); wherein (a)(i) the first base PCB and the first shield PCB have pinouts that correspond to each other (Fig. 4, 34/40 Wires to Processor Blades), (a)(ii) the second base PCB and the second shield PCB have pinouts that correspond to each other (Paragraph 0023, signal lines 40 provide access to the processor blades 18… For a NAS enclosure, the management modules 22 communicate with the processor blades 18); wherein (b)(i) the first shield PCB is configured to communicate data (Fig. 3, Out-of-Band Management signals) to the second shield PCB via the first RJ45 connector of the first shield PCB (Fig. 3 Embodiment of Fig. 3 & 4, 22A’ of Data Mover 4 coupled to 22A’ of Data Mover 2), the Ethernet cable (Paragraph 0029, an Ethernet port for making a connection to an external network and a plurality of Ethernet ports for making redundant connections to a data mover enclosure 10' in the NAS system 60), and the first RJ45 connector of the second shield PCB (Fig. 3, 22A’ of Data Mover 2; Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3).
Sullivan teaches shields with multiple RJ45 connectors that couple to each other. Sullivan does not explicitly teach an Ethernet cable that couples the first RJ45 connector of the first shield PCB to the first RJ45 connector of the second shield PCB. 
However, Sullivan discloses in Figure 4 multiple RJ45 connectors and Figure 3 discloses that these RJ45 connectors are capable of connecting to each other in a daisy-chain configuration (See Paragraph 0031).

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating ease of cable organization and efficient record-keeping of cable connections. 
Sullivan teaches a first management shield PCB daisy-chained to a second management shield PCB with RJ45 connectors. Sullivan does not explicitly teach the RJ45 connector transmitting power from the first shield PCB to the second shield PCB.
Sipes, Jr teaches wherein (b)(i) the first shield PCB (Fig. 7a, 700, Connection interface device) is configured to communicate data with and deliver power (Fig. 7a, Power-over-Ethernet PoE; Paragraph 0003, Power can be provided in addition to the communications via the Power over Ethernet (PoE) standard to a maximum of 30 W in facilities where there are longer distances, the "edge" switches are placed closer to the user, and networks of switches are created to create an additional network upstream of the edge switch) to the second shield PCB (Fig. 7a, 702, End Device) via the first connector of the first shield PCB (Fig. 7a, RJ-45 Connector 704), the Ethernet cable (Paragraph 0046, greatly reduces the complexity for providing power throughout a building, as fewer electrical outlets are needed, and end devices in various locations can easily and inconspicuously be provided with power/data connections via thin hybrid power/fiber cables), and the first connector of the second shield PCB (Fig. 7a, Connector of 702).

One of ordinary skill in the art would be motivated to make the modifications in order to allow power sharing cables, thus enabling the distribution of power to other devices along with Ethernet data signals (See Sipes, Jr: Paragraph 0042).

Regarding claim 9, Sullivan in view of Sipes, Jr teaches the system of claim 1. Sullivan teaches the system comprising: a third base PCB (Fig. 3, 18A’ of Data Mover 0); a third shield PCB (Fig. 3, 22A’ of Data Mover 0), the third shield PCB including first and second RJ45 connectors (Paragraph 0031, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c (generally, port 74), with a microcontroller 78, and with the data movers 18A', 18B' (generally, data movers 18').  In one embodiment, the connection ports 74 are RJ-45 connectors); another Ethernet cable that couples the second RJ45 connector of the second shield PCB to the first RJ45 connector of the third shield PCB (Fig. 3, 22A’ of Data mover 2 coupled to 22A’ of Data Mover 0 via RJ45 Connector); wherein (a)(i) the third base PCB and the third shield PCB have pinouts that correspond to each other (Fig. 3, 22A’ of Data Mover 0 coupled to 18A’ of Data Mover 0 via Lines 40 Shown in Fig. 4); wherein (b)(i) the second shield PCB is configured to communicate data with the third shield PCB via the RJ45 connector of the first shield PCB (Fig. 3, 22A’ of Data Mover 4 Coupled to 22A’ of Data Mover 2 further coupled to 22A’ of Data Mover 0), the RJ45 connectors of the second shield PCB (Fig. 3, 22A’ of Data Mover 2 is coupled to both 22A’ of Data Mover 4 and 22A’ of Data Mover 0 via the RJ45 connectors 74a-c of Fig. 4), and the RJ45 connector of the third shield PCB (Fig. 3, 22A’ of Data Mover 2 coupled to 22A’ of Data mover 0).
Sullivan teaches shields with multiple RJ45 connectors that couple to each other. Sullivan does not explicitly teach the second shield PCB connecting to the third shield PCB via the first RJ45 connector of the first shield PCB, the first and second RJ45 connectors of the second shield PCB, and the first RJ45 connector of the third shield PCB. 
However, Sullivan discloses in Figure 4 multiple RJ45 connectors and Figure 3 discloses that these RJ45 connectors are capable of connecting to each other in a daisy-chain configuration (See Paragraph 0031).
Thus, it would have been obvious to have the second shield PCB connecting to the third shield PCB via the first RJ45 connector of the first shield PCB, the first and second RJ45 connectors of the second shield PCB, and the first RJ45 connector of the third shield PCB.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating ease of cable organization and efficient record-keeping of cable connections.
Sullivan does not explicitly teach delivering power via the RJ45 connector. 
Sipes, Jr teaches wherein (b)(i) the second shield PCB is configured to communicate data with and deliver power to the third shield PCB via the first RJ45 connector of the first shield PCB (Fig. 7a, Power-over-Ethernet PoE; Paragraph 0003, Power can be provided in addition to the communications via the Power over Ethernet (PoE) standard to a maximum of 30 W in facilities where there are longer distances, the "edge" switches are placed closer to the user, and networks of switches are created to create an additional network upstream of the edge switch).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sipes, Jr and include data/power pins onto the RJ45 connector of Sullivan. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow power sharing cables, thus enabling the distribution of power to other devices along with Ethernet data signals (See Sipes, Jr: Paragraph 0042).

Regarding claim 10, Sullivan in view of Sipes, Jr teaches the system of claim 9. Sullivan further teaches wherein: the first, second, and third shield PCBs are daisy-chained to one another (Fig. 3; Paragraph 0029, NAS system 60 also includes a plurality of redundant control stations 64 (i.e., a primary and a backup) that are in communication with each of the data mover enclosures 10' in daisy-chain fashion); the first, second, and third shield PCBs have equal hardware to each other (Paragraph 0031, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c (generally, port 74), with a microcontroller 78, and with the data movers 18A', 18B' (generally, data movers 18')); the first, second, and third base PCBs have unequal hardware to each other (Paragraph 0026, Each processor blade 18 is a combination of a CPU (or processor) module and one or more I/O modules… Implementations of I/O modules differ depending upon whether the configuration of the enclosure 10 is for NAS or for SAN).

Regarding claim 11, Sullivan in view of Sipes, Jr teaches the system of claim 9. Sullivan further teaches wherein: the first, second, and third shield PCBs have equal footprints to each other (Paragraph 0031, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c (generally, port 74), with a microcontroller 78, and with the data movers 18A', 18B' (generally, data movers 18')); at least two of the first, second, and third base PCBs have unequal footprints to each other (Paragraph 0026, Each processor blade 18 is a combination of a CPU (or processor) module and one or more I/O modules… Implementations of I/O modules differ depending upon whether the configuration of the enclosure 10 is for NAS or for SAN).

Regarding claim 12, Sullivan teaches a system comprising: first and second base circuit boards (Fig. 3, 18A’ of Data Mover 4 and 18A’ of Data Mover 2); a first shield board (Fig. 3, 22A’ of Data Mover 4) that includes first and second connectors (Fig. 4 Embodiment of Fig. 3, 74a-c Connectors) and a second shield board (Fig. 3, 22A’ of Data Mover 2) that includes first and second connectors (Fig. 4, 74a-c); wherein the connector of the first shield board and the connector of the second shield board are configured so a cable will couple the first connector of the first shield board to the first connector of the second shield board (Paragraph 0031, the connection ports 74 are RJ-45 connectors.  These connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3); wherein (a) the first base board and the first shield board have connectors configured to directly mate with each other (Fig. 1 & Fig. 4, Signal Lines 40 for each Data mover 4 and 2 of Fig. 3), (b) the second base board and the second shield board Fig. 1 & Fig. 4, Signal Lines 40 for each Data mover 4 and 2); wherein the first shield board is configured to communicate data to the second shield board via the first connector of the first shield board, the cable, and the first connector of the second shield board (Fig. 3, 22A’ of Data Mover 2; Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3).
Sullivan does not explicitly teach the first connector of the first shield board and the first connector of the second shield board are configured. 
However, Sullivan discloses in Figure 4 multiple RJ45 connectors and Figure 3 discloses that these RJ45 connectors are capable of connecting to each other in a daisy-chain configuration (See Paragraph 0031).
Thus, it would have been obvious to have the first RJ45 connector of the first shield to connect to the first RJ45 connect of the second shield.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating ease of cable organization and efficient record-keeping of cable connections. 
Sullivan does not teach transmitting power signals via the RJ45 connector. 
Sipes, Jr teaches wherein the first shield board is configured to communicate data and power to the second shield board via the first connector (Fig. 7a, Power-over-Ethernet PoE; Paragraph 0003, Power can be provided in addition to the communications via the Power over Ethernet (PoE) standard to a maximum of 30 W in facilities where there are longer distances, the "edge" switches are placed closer to the user, and networks of switches are created to create an additional network upstream of the edge switch).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sipes, Jr and include data/power pins onto the RJ45 connector of Sullivan. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow power sharing cables, thus enabling the distribution of power to other devices along with Ethernet data signals (See Sipes, Jr: Paragraph 0042).

Regarding claim 13, Sullivan in view of Sipes, Jr teaches the system of claim 12. Sullivan teaches wherein: the data to be communicated between the first and second shield boards is formatted to a first protocol (Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3); (a)(i) the first shield board is configured to communicate data with the first base board via a second protocol unequal to the first protocol (Paragraph 0021, lines 34, 38, 40 for interconnecting the processor blades 18, the management modules 22, the power supplies 26, and the blowers 30.  Signal lines 34 are buses for conveying management information.  In one embodiment, these signal lines 34 are redundant I.sup.2C busses), and (a)(ii) the second shield board is configured to communicate data with the second base board via the second protocol (Fig. 4, Lines 34 & 40).

Regarding claim 17, Sullivan in view of Sipes, Jr teaches the system of claim 13. Sullivan further teaches the system comprising: a third base board (Fig. 3, 18A’ of Data Mover 0); a third shield board (Fig. 3, 22A’ of Data Mover 0) including first and second RJ45 connectors (Paragraph 0031, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c (generally, port 74), with a microcontroller 78, and with the data movers 18A', 18B' (generally, data movers 18').  In one embodiment, the connection ports 74 are RJ-45 connectors); wherein the second connector of the second shield board and the further connector of the third shield board are configured so another cable will couple the second connector of the second shield board to the first connector of the third shield board (Fig. 3, 22A’ of Data mover 2 coupled to 22A’ of Data Mover 0 via RJ45 Connector); wherein the third base board and the third shield board have connectors configured to directly mate with each other (Fig. 3, 22A’ of Data Mover 0 coupled to 18A’ of Data Mover 0 via Lines 40 Shown in Fig. 4); wherein the second shield board is configured to communicate data and power to the third shield board via the connector of the first shield board (Fig. 3, 22A’ of Data Mover 4 Coupled to 22A’ of Data Mover 2 further coupled to 22A’ of Data Mover 0), the connectors of the second shield board (Fig. 3, 22A’ of Data Mover 2 is coupled to both 22A’ of Data Mover 4 and 22A’ of Data Mover 0 via the RJ45 connectors 74a-c of Fig. 4), and the connector of the third shield board (Fig. 3, 22A’ of Data Mover 2 coupled to 22A’ of Data mover 0); wherein the data to be communicated between the second and third shield boards is formatted to the first protocol (Paragraph 0031, the connection ports 74 are RJ-45 connectors.  These connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3) and the data to be communicated between the third shield board and the third base board is formatted to the second protocol (Paragraph 0021, Signal lines 34 are buses for conveying management information.  In one embodiment, these signal lines 34 are redundant I.sup.2C busses).
Sullivan teaches shields with multiple RJ45 connectors that couple to each other. Sullivan does not explicitly teach the second shield PCB connecting to the third shield PCB via the first connector of the first shield PCB, the first and second connectors of the second shield PCB, and the first connector of the third shield PCB. 
However, Sullivan discloses in Figure 4 multiple RJ45 connectors and Figure 3 discloses that these RJ45 connectors are capable of connecting to each other in a daisy-chain configuration (See Paragraph 0031).
Thus, it would have been obvious to have the second shield PCB connecting to the third shield PCB via the first connector of the first shield PCB, the first and second connectors of the second shield PCB, and the first connector of the third shield PCB.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating ease of cable organization and efficient record-keeping of cable connections.
Sullivan does not explicitly teach delivering power via the RJ45 connector. 
Sipes, Jr teaches wherein the third base board and the third shield board have connectors configured to directly mate with each other (Fig. 7a, Connectors Directly Coupling to End Devices); wherein the second shield board is configured to communicate data and power to the third shield board via the first connector of the first shield board (Fig. 7a, Power-over-Ethernet PoE; Paragraph 0003, Power can be provided in addition to the communications via the Power over Ethernet (PoE) standard to a maximum of 30 W in facilities where there are longer distances, the "edge" switches are placed closer to the user, and networks of switches are created to create an additional network upstream of the edge switch).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sipes, Jr and include data/power pins onto the RJ45 connector of Sullivan. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow power sharing cables, thus enabling the distribution of power to other devices along with Ethernet data signals (See Sipes, Jr: Paragraph 0042).

Regarding claim 18, Sullivan in view of Sipes, Jr teaches the system of claim 12. Sullivan further teaches wherein: the first and second shield boards have equal hardware to each other (Paragraph 0031, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c (generally, port 74), with a microcontroller 78, and with the data movers 18A', 18B' (generally, data movers 18')); the first and second base boards have unequal hardware to each other (Paragraph 0026, Each processor blade 18 is a combination of a CPU (or processor) module and one or more I/O modules… Implementations of I/O modules differ depending upon whether the configuration of the enclosure 10 is for NAS or for SAN); the first and second boards have equal footprints to each other (Paragraph 0031, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c (generally, port 74), with a microcontroller 78, and with the data movers 18A', 18B' (generally, data movers 18')); the first and second base boards have unequal footprints to each other (Paragraph 0026, Each processor blade 18 is a combination of a CPU (or processor) module and one or more I/O modules… Implementations of I/O modules differ depending upon whether the configuration of the enclosure 10 is for NAS or for SAN).

Claims 2-8, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2006/0074927) in view of Sipes, Jr (US 2017/0117971) in further view of Schubert (US 2019/0058675).

Regarding claim 2, Sullivan in view of Sipes, Jr teaches the system of claim 1. Sullivan further teaches the data to be communicated between the first and second shield PCBs is formatted to an Ethernet Protocol (Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3); (a)(i) the first shield PCB is configured to communicate additional data with the first base PCB via a serial protocol (Paragraph 0021, lines 34, 38, 40 for interconnecting the processor blades 18, the management modules 22, the power supplies 26, and the blowers 30.  Signal lines 34 are buses for conveying management information.  In one embodiment, these signal lines 34 are redundant I.sup.2C busses), and (a)(ii) the second shield PCB is configured to communicate further data with the second base PCB via the serial protocol (Fig. 1, Lines 34 & 40). Sullivan teaches Ethernet communications and I2C serial 
Schubert teaches the data to be communicated is formatted to an EtherCAT protocol (Paragraph 0100, If GSM or UMTS or LTE or AFDX or Ethernet or EtherCat or ProfiNET or HDBase-T or Sercos or UDP or TCP/IP or WiFi is used for Second Protocol 3012, then SW 3007 can be either a transparent networking switch for said Second Protocol 3012); (a)(i) configured to communicate additional data via a serial peripheral interface (SPI) protocol (Paragraph 0055, SPI is Serial Peripheral Interface Bus which is a synchronous serial data link standard, named by Motorola, that operates in full duplex mode). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the Ethernet protocol of Sullivan with EtherCAT protocol and the I2C protocol of Sullivan with SPI protocol. 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Regarding claim 3, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 2. Sullivan further teaches the system comprising a data packet, wherein the additional data to be communicated between the first shield PCB and the first base PCB includes the data Paragraph 0021, signal lines 34, 38, 40 for interconnecting the processor blades 18, the management modules 22, the power supplies 26, and the blowers 30.  Signal lines 34 are buses for conveying management information.  In one embodiment, these signal lines 34 are redundant I.sup.2C busses… Paragraph 0023, signal lines 40 provide access to the processor blades 18… Communication over the signal lines 40 occurs in accordance with the Ethernet protocol; i.e. either I2C or Ethernet packets).

Regarding claim 4, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 3. Sullivan teaches the system comprising an Ethernet master computing node (Fig. 3, 64, Control Station A) configured to communicate with another data with the first shield PCB via the second RJ45 connector of the first shield PCB (Fig. 3, Daisy-chaining via RJ45 Connectors). Sullivan does not teach EtherCAT.
Sullivan teaches EtherCAT (Paragraph 0100, If GSM or UMTS or LTE or AFDX or Ethernet or EtherCat or ProfiNET or HDBase-T or Sercos or UDP or TCP/IP or WiFi is used for Second Protocol 3012, then SW 3007 can be either a transparent networking switch for said Second Protocol 3012). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the Ethernet protocol of Sullivan with EtherCAT protocol and the I2C protocol of Sullivan with SPI protocol. 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known See Schubert: Paragraph 0088).

Regarding claim 5, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 4. Sullivan teaches the another data to be communicated between the Ethernet master computing node and the first shield PCB includes another data packet (Fig. 3; Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10'). Sullivan does not explicitly teach the another data to be communicated by the EtherCAT master computing node; the data packet is unequal to the another data packet. 
Schubert teaches the another data to be communicated by the EtherCAT master computing node (Paragraph 0100, If GSM or UMTS or LTE or AFDX or Ethernet or EtherCat or ProfiNET or HDBase-T or Sercos or UDP or TCP/IP or WiFi is used for Second Protocol 3012, then SW 3007 can be either a transparent networking switch for said Second Protocol 3012); the data packet is unequal to the another data packet (Paragraph 0088, Multiple subsystems which utilize a First Protocol for localized communication internally can then be connected with each other using a different Second Protocol, which allows communication over distances, more cost and energy-efficiently).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Regarding claim 6, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 5. Sullivan does not teach an EtherCAT decoder/encoder with memory storing the contents of the encoding/decoding.
Schubert teaches wherein: the first shield PCB includes an EtherCAT decoder/encoder (Fig. 9; Paragraph 0132, For each TLP a Decision 9105 is made whether said TLP is of NP type, which results in splitting Transaction Layer Packets into two, or more, feeds via Demultiplexer 9100.  The first feed stores all NP TLP, plus their Sequence Numbers, into Transmit FIFO Buffer 9290); the first shield includes memory to store content decoded (Paragraph 0135, to transport Packets of a First Protocol over Packets of a Second Protocol, the Packets of a First Protocol are re-packetized at least twice: At least once on the sender side, and at least once more on the receiver side) by the EtherCAT decoder/encoder and to store content encoded by the EtherCAT decoder/encoder (Paragraph 0132, Here, all Transaction Layer Packets enter the Egress Port via Input 9010, get stored in a TLP Buffer 9090, and a Sequence Number 9095 is added to each incoming TLP, leading to a combined Sequence Number and TLP 9004).

One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Regarding claim 7, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 2. Sullivan does not teach Power over EtherCAT (POE).
Sipes, Jr teaches a POE injector configured to deliver additional power to the second RJ45 connector of the first shield PCB (Paragraph 0105, where the media converter is separately housed, an additional Ethernet connection, with additional RJ45 connectors, as well as an additional power connection for providing power to the media converter device, may be provided to connect the media converter of the Connection Interface device to the rest of the Connection Interface device). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sipes, Jr and include data/power pins onto the RJ45 connector of Sullivan. 
See Sipes, Jr: Paragraph 0042).

Regarding claim 8, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 7. Sullivan teaches wherein the RJ45 (Fig. 3, 22A’ of Data Mover 4) is configured to: deliver the signals to the first RJ45 connector of the second shield PCB (Fig. 3, 22A’ of Data Mover 4 Connection to 22A’ of Data Mover 2); deliver further signals to the first base PCB via the first shield PCB (Fig. 3, 22A’ of Data Mover 4 coupled to 18A’ of Data Mover 4 via signal lines as shown in Fig. 4, 40); deliver another signal to the second base PCB via the first and second shield PCBs (Fig. 3, 22A’ of Data Mover 4 Coupled to 22A’ of Data Mover 2 which is further coupled to 18A’ of Data Mover 2; Paragraph 0031, each NAS management module 22' includes a multi-port Ethernet switch 70 in communication with a plurality of connection ports 74a, 74b, 74c (generally, port 74), with a microcontroller 78, and with the data movers 18A', 18B').
Sullivan does not explicitly teach POE.
Sipes, Jr. teaches wherein the POE injector is configured to: deliver the power to the first RJ45 connector (Fig. 7a, Power-over-Ethernet PoE); deliver power to the first base PCB (Paragraph 0105, where the media converter is separately housed, an additional Ethernet connection, with additional RJ45 connectors, as well as an additional power connection for providing power to the media converter device, may be provided to connect the media converter of the Connection Interface device to the rest of the Connection Interface device); Paragraph 0003, Power can be provided in addition to the communications via the Power over Ethernet (PoE) standard to a maximum of 30 W in facilities where there are longer distances, the "edge" switches are placed closer to the user, and networks of switches are created to create an additional network upstream of the edge switch). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sipes, Jr and include data/power pins onto the RJ45 connector of Sullivan. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow power sharing cables, thus enabling the distribution of power to other devices along with Ethernet data signals (See Sipes, Jr: Paragraph 0042).

Regarding claim 14, Sullivan in view of Sipes, Jr teaches the system of claim 13. Sullivan teaches wherein: the data to be communicated between the first and second shield boards (Fig. 3, 22A’ of Data Mover 4 and Data Mover 2 coupled to each other); the data to be communicated between the first and second shield boards includes an Ethernet packet (Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3). Sullivan does not explicitly teach data sizes nor EtherCAT.
Schubert teaches wherein: the data to be communicated between the first and second shield boards has a first size (Paragraph 0010, In most Electronic Systems the Packets of a First Protocol and the Packets of a Second Protocol will be different in size (as measure in multiples of bits and/or Bytes)); the data to be communicated between the first shield board and the first base board includes a packet having a second size (Paragraph 0088, Multiple subsystems which utilize a First Protocol for localized communication internally can then be connected with each other using a different Second Protocol, which allows communication over distances, more cost and energy-efficiently); the second size is smaller than the first size (Paragraph 0010, ii) If the Packets of a First Protocol are larger in size than the Packets of a Second Protocol, then every single Packet of the First Protocol must be split into two, or more, portions each small enough in size to fit the payload of a single Packet of the Second Protocol); the data to be communicated between the first and second shield boards includes an EtherCAT packet that has the first size (Paragraph 0100, If GSM or UMTS or LTE or AFDX or Ethernet or EtherCat or ProfiNET or HDBase-T or Sercos or UDP or TCP/IP or WiFi is used for Second Protocol 3012, then SW 3007 can be either a transparent networking switch for said Second Protocol 3012).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the Ethernet protocol of Sullivan with EtherCAT protocol and the I2C protocol of Sullivan with SPI protocol. 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Regarding claim 15, Sullivan in view of Sipes, Jr teaches the system of claim 13. Sullivan further teaches the system comprising a master computing node configured to communicate data with the first shield board via the second connector of the first shield board (Fig. 3, 64, Control Station A; Paragraph 0029, Each control station 64 has an Ethernet port for making a connection to an external network and a plurality of Ethernet ports for making redundant connections to a data mover enclosure 10' in the NAS system 60), wherein: the data to be communicated between the first shield board and the first base board includes a data packet (Paragraph 0021, Signal lines 34 are buses for conveying management information.  In one embodiment, these signal lines 34 are redundant I.sup.2C busses); the data to be communicated between the master computing node and the first shield board includes another data packet (Paragraph 0031, connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3); the data to be communicated between the master computing node and the first shield board is formatted to the first protocol (Paragraph 0029, Each control station 64 has an Ethernet port for making a connection to an external network and a plurality of Ethernet ports for making redundant connections to a data mover enclosure 10'); Sullivan does not explicitly teach the data packet includes first data that is unequal to second data of the another data packet.
Schubert teaches the data packet includes first data that is unequal to second data of the another data packet (Paragraph 0088, Multiple subsystems which utilize a First Protocol for localized communication internally can then be connected with each other using a different Second Protocol, which allows communication over distances, more cost and energy-efficiently).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the Ethernet protocol of Sullivan with EtherCAT protocol and the I2C protocol of Sullivan with SPI protocol. 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Regarding claim 16, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 15. Sullivan does not teach an EtherCAT decoder/encoder with memory storing the contents of the encoding/decoding.
Schubert teaches wherein: the first shield board includes an EtherCAT decoder/encoder (Fig. 9; Paragraph 0132, For each TLP a Decision 9105 is made whether said TLP is of NP type, which results in splitting Transaction Layer Packets into two, or more, feeds via Demultiplexer 9100.  The first feed stores all NP TLP, plus their Sequence Numbers, into Transmit FIFO Buffer 9290); the first shield includes memory to store content decoded (Paragraph 0135, to transport Packets of a First Protocol over Packets of a Second Protocol, the Packets of a First Protocol are re-packetized at least twice: At least once on the sender side, and at least once more on the receiver side) by the EtherCAT decoder/encoder and to store content encoded by the EtherCAT decoder/encoder (Paragraph 0132, Here, all Transaction Layer Packets enter the Egress Port via Input 9010, get stored in a TLP Buffer 9090, and a Sequence Number 9095 is added to each incoming TLP, leading to a combined Sequence Number and TLP 9004).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the Ethernet protocol of Sullivan with EtherCAT protocol and the I2C protocol of Sullivan with SPI protocol with decoding/encoding and packet buffering. 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Regarding claim 19, Sullivan teaches a system comprising: a first shield board (Fig. 3, 22A’ of Data Mover 4) that includes first and second connectors (Fig. 4 Embodiment of Fig. 3, RJ45 Connectors 74a-c); wherein the connector of the first shield board is configured to communicate with a connector of a second shield board via a cable (Fig. 3, 22A’ of Data Mover 4 Coupled to 22A’ of Data Mover 2; Paragraph 0031, the connection ports 74 are RJ-45 connectors.  These connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3); wherein the first shield board has connectors configured to directly couple to connectors of Fig. 3, 22A’ of Data Mover 4 coupled to 18A’ of Data Mover 4); wherein the first shield board is configured to communicate data to the second shield board via the first connector of the first shield board, the cable, and the first connector of the second shield board (Fig. 3, 22A’ of Data Mover 4 coupled to 22A’ of Data Mover 2 via RJ45 Connectors in Fig. 4 and Ethernet Cables); wherein: (i) the data to be communicated between the first and second shield boards is formatted to a first protocol (Paragraph 0031, the connection ports 74 are RJ-45 connectors.  These connectors 74 support daisy chaining of an Ethernet management network between the control stations 64 and the data mover enclosures 10' as shown in FIG. 3); (ii) the first shield board is configured to communicate data with the first base board via a second protocol unequal to the first protocol (Paragraph 0021, Signal lines 34 are buses for conveying management information.  In one embodiment, these signal lines 34 are redundant I.sup.2C busses); wherein (i) the data to be communicated between the first and second shield boards includes an Ethernet packet (Paragraph 0032, Ethernet switch 70 and connection ports 74 give external management access to the microcontroller 78 within the enclosure 10' (where program code running on the microcontroller 78 performs enclosure management)), (ii) the first shield board is configured to communicate data with a master computing node via the second connector of the first shield board (Fig. 3, Master Node 64 coupled to 22A’ of Data Mover 4 via daisy-chaining), and (iii) the data to be communicated between the master computing node and the first shield board is formatted to the first protocol (Paragraph 0029, Each control station 64 has an Ethernet port for making a connection to an external network and a plurality of Ethernet ports for making redundant connections to a data mover enclosure 10' in the NAS system 60).

However, Sullivan discloses in Figure 4 multiple RJ45 connectors and Figure 3 discloses that these RJ45 connectors are capable of connecting to each other in a daisy-chain configuration (See Paragraph 0031).
Thus, it would have been obvious to have the first RJ45 connector of the first shield to connect to the first RJ45 connect of the second shield.
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating ease of cable organization and efficient record-keeping of cable connections. 
Sullivan does not teach power lines in the RJ-45 connectors. 
Sipes, Jr teaches wherein the first shield board is configured to communicate data and power to the second shield board via the first connector (Fig. 7a, Connector of 702) of the first shield board, the cable, and the first connector of the second shield board (Fig. 7a, Power-over-Ethernet PoE; Paragraph 0003, Power can be provided in addition to the communications via the Power over Ethernet (PoE) standard to a maximum of 30 W in facilities where there are longer distances, the "edge" switches are placed closer to the user, and networks of switches are created to create an additional network upstream of the edge switch).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Sipes, Jr and include data/power pins onto the RJ45 connector of Sullivan. 
See Sipes, Jr: Paragraph 0042).
Neither Sullivan nor Sipes, Jr teaches EtherCAT. 
Schubert teaches wherein (i) the data to be communicated between the first and second shield boards includes an EtherCAT packet  (Paragraph 0100, If GSM or UMTS or LTE or AFDX or Ethernet or EtherCat or ProfiNET or HDBase-T or Sercos or UDP or TCP/IP or WiFi is used for Second Protocol 3012, then SW 3007 can be either a transparent networking switch for said Second Protocol 3012).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the Ethernet protocol of Sullivan with EtherCAT protocol and the I2C protocol of Sullivan with SPI protocol. 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Regarding claim 20, the combination of Sullivan/Sipes, Jr/Schubert teaches the system of claim 19. Sullivan does not teach an EtherCAT decoder/encoder with memory storing the contents of the encoding/decoding.
Fig. 9; Paragraph 0132, For each TLP a Decision 9105 is made whether said TLP is of NP type, which results in splitting Transaction Layer Packets into two, or more, feeds via Demultiplexer 9100.  The first feed stores all NP TLP, plus their Sequence Numbers, into Transmit FIFO Buffer 9290); the first shield board includes memory to store content decoded by the EtherCAT decoder/encoder (Paragraph 0135, to transport Packets of a First Protocol over Packets of a Second Protocol, the Packets of a First Protocol are re-packetized at least twice: At least once on the sender side, and at least once more on the receiver side); the first shield board includes memory to store content encoded by the EtherCAT decoder/encoder (Paragraph 0132, Here, all Transaction Layer Packets enter the Egress Port via Input 9010, get stored in a TLP Buffer 9090, and a Sequence Number 9095 is added to each incoming TLP, leading to a combined Sequence Number and TLP 9004).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Schubert and substitute the Ethernet protocol of Sullivan with EtherCAT protocol and the I2C protocol of Sullivan with SPI protocol with decoding/encoding and packet buffering. 
One of ordinary skill in the art would be motivated to make the substitutions in order to build a heterogeneous packet switching system using commonly used and well-known protocols, thus complying with industry-standards and enabling cost/energy efficiency protocols that are most efficient for the communication system (See Schubert: Paragraph 0088).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Advanced Four-Point Architecture with Input Current Balance Function for Power Over Ethernet (PoE), attached NPL discloses on Page 2350 that RJ45 is compatible with PoE. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184